                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 HIGH OFF LIFE, LLC,                             )     Civil Action
                                                 )
               Plaintiff,                        )     No. 2:20-cv-1556-WSH
                                                 )
        v.                                       )     Judge W. Scott Hardy
                                                 )
 FREEBANDZ PRODUCTIONS, LLC, and                 )
 SONY MUSIC HOLDINGS, INC.                       )     Electronically Filed
                                                 )
               Defendants.                       )

                                 NOTICE OF APPEARANCE

TO:    CLERK OF COURT

       Kindly enter my appearance on behalf of Defendants Freebandz Productions, LLC, and

Sony Music Entertainment (incorrectly identified as Sony Music Holdings, Inc. in the Complaint),

in the above-captioned matter.

                                                     Respectfully submitted,

                                                     THE WEBB LAW FIRM


Dated: November 11, 2020                             s/ Kent E. Baldauf, Jr.
                                                     Kent E. Baldauf, Jr. (PA ID No. 70793)

                                                     One Gateway Center
                                                     420 Ft. Duquesne Blvd., Suite 1200
                                                     Pittsburgh, PA 15222
                                                     412.471.8815
                                                     412.471.4094 (fax)
                                                     kbaldaufjr@webblaw.com

                                                     Attorney for Defendants
                                                                           No. 2:20-cv-1556-WSH


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of November, 2020, I electronically filed the foregoing

NOTICE OF APPEARANCE with the Clerk of Court using the CM/ECF system which sent

notification to all counsel of record.


                                                     THE WEBB LAW FIRM


                                                     s/ Kent E. Baldauf, Jr.
                                                     Kent E. Baldauf, Jr.
